Name: Commission Regulation (EEC) No 597/86 of 28 February 1986 fixing, for the first stage, the quota for imports into Portugal of maize starch from Spain
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  foodstuff
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 58/ 15 COMMISSION REGULATION (EEC) No 597/86 of 28 February 1986 fixing, for the first stage, the quota for imports into Portugal of maize starch from Spain imports of maize starch from the Community as consti ­ tuted at 31 December 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The volume of the initial quota for maize starch falling within subheading 11.08 A I of the Common Customs Tariff applicable during the first stage to imports into Portugal from Spain shall be 470 tonnes . For the period from 1 March to 31 December 1986 the quota shall be 392 tonnes . Article 2 The quota for 1987 shall be equal to the initial quota increased by 10 %. For each subsequent year, until 1990 inclusive , the quota shall be equal to that of the preced ­ ing year increased by 10 %. Article 3 The Portuguese authorities shall communicate to the Commission , not later than the last day of each month, the quantities of maize starch from Spain for which import licences were issued during the preceding month . Article 4 This Regulation shall enter into force on 1 March 1986. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), and in particular Article 13 thereof, Whereas Article 4 (4) (a) of Regulation ( EEC) No 3792/85 provides that the initial quota shall be fixed at either 1 % of the average of Portugal 's annual production during the last three years before accession for which statistics are available , or the average of Por ­ tugal 's imports over the last three years before acces ­ sion for which statistics are available, where this vol ­ ume or amount is greater ; Whereas for maize starch the available statistics show that the criterion of Portugal 's imports should be used for fixing the initial quota ; whereas the average of these imports is 470 tonnes ; Whereas the annual rate of increase of the quota during the first stage was fixed by Regulation (EEC) No 3792/85 ; Whereas the information to be communicated to the Commission should be defined ; Whereas , as provided for in Article 4 of the abovemen ­ tioned Council Regulation (EEC) No 3792/85 , the quota fixed by this Regulation is to be added to that for This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Frans ANDRIESSEN Vice President (&lt;) OJ No L 367, 31 . 12 . 1985 , p. 7 .